Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 20, 2012, by
and among Innovaro, Inc., a Delaware corporation, with headquarters located at
2109 Palm Avenue, Tampa, Florida 33605 (the “Company”), and the investors listed
on the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) and Warrants (as defined below) pursuant to
a currently effective shelf registration statement on Form S-3, which has
sufficient unallocated securities available for sale as of the date hereof
(Registration Number 333-165859) (the “Registration Statement”), which
Registration Statement has been declared effective in accordance with the
Securities Act of 1933, as amended (the “1933 Act”), by the United States
Securities and Exchange Commission.

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”) set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto (which aggregate number for all Buyers shall be 271,740 and
shall collectively be referred to herein as the “Common Shares”), and
(ii) Series A Warrants, in substantially the form attached hereto as Exhibit A
(the “Warrants”), to acquire up to that number of shares of Common Stock set
forth opposite such Buyer’s name in column (4) of the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which Warrant Shares shall be
issued pursuant to the Registration Statement or, if such Registration Statement
is not available at the time of issuance of such Warrant Shares, shall be issued
solely pursuant to the cashless exercise provisions of the Warrant as securities
exempt from registration pursuant to Section 3(a)(9) of the 1933 Act.

C. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities.”

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a) Purchase of Common Shares and Warrants.

(i) Common Shares and Warrants. The Company shall issue and sell to each Buyer,
and each Buyer severally, but not jointly, shall purchase from the Company on
the Closing Date (as defined below), (x) the number of Common Shares as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers, and
(y) Warrants to acquire up to that number of Warrant Shares as is set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers.



--------------------------------------------------------------------------------

(ii) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and the Buyer) at the offices of Sutherland
Asbill & Brennan LLP, 1275 Pennsylvania Ave. NW, Washington, DC 20004.

(iii) Purchase Price. The aggregate purchase price for the Common Shares and the
Warrants to be purchased by such Buyer at the Closing (the “Purchase Price”)
shall be the amount set forth opposite such Buyer’s name in column (5) of the
Schedule of Buyers.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay the Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall (A) cause Computershare Trust Company, Inc., the Company’s transfer agent,
to credit such aggregate number of Common Shares that such Buyer is purchasing
as is set forth opposite such Buyer’s name in column (3) of the Schedule of
Buyers to such Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or at the Buyer’s election, issue a
certificate, registered in the share register in the name of the Buyer or its
designee, for such number of Common Shares, and (B) deliver to each Buyer the
Warrants (allocated in the amounts as the Buyer shall request) which such Buyer
is purchasing, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only himself, herself or itself
that:

(a) Control Shares. Such Buyer is aware of the provisions of Rule 144
promulgated under the 1933 Act as they apply to securities of the Company held
by “control persons” of the Company and agrees to comply with the provisions
thereof in connection with the public resale of the Securities to the extent
that such Buyer is a control person of the Company. A “control person” of
company is generally anyone who directly or indirectly controls the management
and affairs of the company, including its executive officers, directors and
certain large shareholders.

3. COVENANTS. For so long as any of the Warrants remain outstanding, the Company
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement for the issuance thereunder of the Registrable Securities
(as defined below); provided that, if at any time while the Warrants are
outstanding the Company shall be ineligible to utilize Form S-3 (or any
successor form) for the purpose of issuance of the Registrable Securities the
Company shall use its reasonable best efforts to promptly amend the Registration
Statement on such other form as may be necessary to maintain the effectiveness
of the Registration Statement for this purpose. For the purpose of this
agreement, “Registrable Securities” means (i) the Warrant Shares issued or
issuable upon exercise of the Warrants and (ii) any shares of capital stock of
the Company issued or issuable with respect to the Warrant Shares as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercise of the Warrants.

 

- 2 -



--------------------------------------------------------------------------------

4. MISCELLANEOUS.

(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement constitutes the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements and understandings,
written and oral, among the parties with respect to the subject matter hereof.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Buyer. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants.

 

- 3 -



--------------------------------------------------------------------------------

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

[Signature Page Follows]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: INNOVARO, INC. By:  

/s/ Carole R. Wright

 

Name:

Carole R. Wright

 

Title:

CFO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: MARK BERSET

/s/ Mark Berset

Name: Mark Berset

 

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER: IIM HOLDING II, LLC By:  

/s/ Bruce Lucas

  Name:   Bruce Lucas   Title:   Managing Member

 

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Series A Warrant]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)   (3)      (4)      (5)  

Buyer

   Address and
Facsimile Number   Number
of
Common Shares      Number of Series A
Warrant Shares      Purchase
Price  

Mark Berset

   One Beach Drive S.E.


Second Floor

St. Petersburg, FL
33701

    217,392         108,696       $ 200,000      

 

PHONE - (727) 289-
6807

       

IIM Holding II, LLC

   700 Central avenue


St Petersburg, FL
33747

Phone - 727-400-
3969

Fax - 888-804-2131

    54,348         27,174       $ 50,000   

 

[Signature Page to Securities

Purchase Agreement]